Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2016

                           MICHAEL M. MILLS,

                         Plaintiff, Appellant,

                                      v.

       MERRIMACK NEW HAMPSHIRE POLICE DEPARTMENT, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                   Before

                      Torruella, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                     and Howard, Circuit Judge.


     Michael M. Mills on brief pro se.
     William G. Scott and Boynton, Waldron, Doleac, Woodman &
Scott, P.A. on brief for appellees Merrimack Police Department,
Joseph Devine, Paul A. Poirier and Denise Roy.
     Scott Ewing and Desmarais, Ewing & Johnson, PLLC on brief for
appellee Nashua Police Department and defendant Keely Grise, a/k/a
Keely Bergeron.



                              April 1, 2005
            Per Curiam.    Pro se plaintiff-appellant Michael M. Mills

appeals from the grant of summary judgment for defendants and the

denial of his motion for reconsideration.         We review the summary

judgment order de novo, and the order denying reconsideration for

abuse of discretion.       Reid v. State of NH, 56 F.3d 332, 341 (1st

Cir. 1995).    We affirm, essentially for the reasons stated in the

district court's May 11 and June 25, 2004 orders.         We add only the

following comments.

            Although Mills argues that the district court relied on

contested facts, the court only accepted as true those facts

properly supported by defendants that were not contested by Mills

in his opposition to the motion for summary judgment.             See N.H.

Dist. Ct. Rule 7.2(b)(2) ("All properly supported material facts

set forth in the moving party's factual statement shall be deemed

admitted unless properly opposed by the adverse party.").                For

instance, the court accepted as true defendants' statement that the

police investigation was based in part on their receipt of an

anonymous   letter.       Although   Mills   disputed   the   identity   and

credibility of the letter's author, he did not contest that police

had received this letter.     Thus, the court did not err in accepting

that fact as true.

            Mills also argues that the court erred in concluding that

an undercover police officer's use of a body wire was permissible.

As the court noted, however, New Hampshire allows a police officer


                                     -2-
to wear a body wire for officer safety when investigating a

specific set of crimes.          See N.H. Rev. Stat. Ann. § 570-A:2, II(c).

The list of offenses includes "organized crime," which is defined

to include the "unlawful activities of the members of a highly

organized, disciplined association engaged in supplying illegal

goods    and     services,     including        but    not       limited      to     .    .    .

prostitution."       Id. §§ 570-A:1, XI; 570-A:7.                 The court's findings

that police had sufficient information to suspect Mills of running

a prostitution ring, and that the undercover officer was entitled

by § 570-A:2, II(c) to wear a body wire for her safety while

investigating him, were well warranted.                     See State v. Ayres, 118

N.H.    90,     92   (1978)    (holding    that        §    570-A:2,         II(c)       allows

interception and transmission of conversation to protect undercover

police officer's safety).          Mills' reliance on a different section

of the statute, § 570-A:2, II(d), which requires authorization from

the    state    attorney      general's    office          to    tape    a    conversation

concerning certain enumerated offenses, is misplaced.                           The police

did not tape his conversation with the undercover officer.                                    Cf.

State    v.     Kilgus,    128    N.H.    577,        590       (1986)   (holding          that

interception under § 570-A:2, II(d) may be recorded and used as

evidence at trial).

               Mills further argues that the court erred in finding that

his theft claim was barred based on res judicata.                        Mills contends

that defendants failed to return items seized during the search of


                                          -3-
his home.    This claim was adjudicated in the prior criminal case.

Mills does not dispute that the parties are the same, that the

property at issue is the same, or that a final judgment on the

merits had     been    entered   in   the   criminal   case   regarding   this

property.    Rather, Mills argues that the cause of action is not the

same because this is a civil case.            Because Mills is seeking "a

second bite at the very same apple," it is irrelevant that the

property dispute was resolved in a different forum.                See United

States v. Cunan, 156 F.3d 110, 116, 120 (1st Cir. 1998) (holding

that   res   judicata    bars    criminal    forfeiture   action    following

dismissal with prejudice of prior civil forfeiture action involving

same property).       Thus, the court properly held that this claim was

barred by res judicata.

             Mills also argues that the court erred in finding that

the search and seizure of certain personal property was within the

scope of the search warrant.          Specifically, Mills complains that

police improperly seized "extremely personal" records, including

personal family files and health records.              The inventory return

simply listed the removal of "misc. paperwork" and "(2) metal

filing cabinets w/ misc. paperwork."           The district court did not

specifically address this claim.        We conclude it has no merit.       The

warrant authorized police to search the house for various papers,

including certain bills, receipts and bank statements.             Mills does

not dispute that some of the files seized by police fell within the


                                      -4-
warrant.     Nor does he assert that police acted in bad faith by

seizing additional records.           He is essentially arguing that police

should have parsed out the "extremely personal" and irrelevant

records intermingled with those files.                   Even assuming, however,

that police seized some irrelevant records, the doctrine of good

faith immunity applies to shield the police officers from liability

for damages for the seizure of those records.                      See Crooker v.

Mulligan,    788   F.2d     809,    812    (1st   Cir.    1986)   (holding,   under

circumstances      of   case,      that    doctrine   of   good    faith   immunity

protected officers from liability where they seized non-warrant

items intermingled with warrant items); see also United States v.

Hillyard, 677 F.2d 1336, 1340 (9th Cir. 1982) (holding that, if

commingling of seizable and non-seizable items prevents on-site

inspection, and no other practical alternative exists, entire

property may be seized, at least temporarily).                    Thus, defendants

were entitled to summary judgment on this claim.                  See Four Corners

Serv. Station, Inc. v. Mobil Oil Corp., 51 F.3d 306, 314 (1st Cir.

1995) (noting that appellate court is free to affirm district court

judgment on any ground supported by the record).

            Mills also asserts that the court erred in addressing

four of his claims in summary fashion.                   Because Mills offers no

argument in support of his position, we may treat the issue as

waived.     United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

(noting    that    issues    raised       in   perfunctory   manner    are    deemed


                                           -5-
waived).   We conclude in any event that the court succinctly and

aptly disposed of each claim.

           We have considered Mills' other arguments and deem them

without merit.   Accordingly, the district court's grant of summary

judgment for defendants is affirmed.

           Because Mills does not make any separate argument as to

why his motion for reconsideration was improperly denied, the

court's order denying reconsideration also is affirmed. The denial

was proper in any event.   Relief under Fed. R. Civ. P. 59(e) is for

manifest errors of law or newly discovered evidence.       Landrau-

Romero v. Banco Popular De Puerto Rico, 212 F.3d 607, 612 (1st Cir.

2000).   Mills pointed to neither.

           Affirmed.   See Loc. R. 27(c).




                                 -6-